Name: 86/622/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the fresh fruit and vegetable sector submitted by the Government of the Federal Republic of Germany for the Land of North Rhine-Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-12-20

 Avis juridique important|31986D062286/622/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the fresh fruit and vegetable sector submitted by the Government of the Federal Republic of Germany for the Land of North Rhine-Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 361 , 20/12/1986 P. 0043*****COMMISSION DECISION of 10 December 1986 approving an addendum to the programme relating to the fresh fruit and vegetable sector submitted by the Government of the Federal Republic of Germany for the Land of North Rhine-Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (86/622/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 10 December 1985 the Government of the Federal Republic of Germany forwarded an addendum to the programme approved by Commission Decision 80/1053/EEC (3) relating to the fresh fruit and vegetable sector in the Land of North Rhine-Westphalia; Whereas the addendum to the programme concerns the rationalization and development of facilities for packing, storing and marketing fruit and vegetables so as to make the sector more competitive and add value to its output; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the addendum to the programme contains enough of the details specified in Article 3 of Regulation (EEC) No 355/77 to show that the objectives of Article 1 of the said Regulation can be attained in the fruit and vegetable sector in the Land of North Rhine-Westphalia; whereas the time laid down for implementing the addendum does not exceed the period specified in Article 3 (1) (g) of the said Regulation; Wheread the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the fruit and vegetable sector in the Land of North Rhine-Westphalia, notified on 10 December 1985 and supplemented on 23 May 1986 by the Government of the Federal Republic of Germany in accordance with Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 308, 19. 11. 1980, p. 13.